Citation Nr: 1820388	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected dysthymic disorder.

2.  Entitlement to service connection for renal failure with dialysis, to include as secondary to service-connected dysthymic disorder.

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected dysthymic disorder.

(The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $10,285.59, to include whether the overpayment was validly created and whether the request for waiver of indebtedness was timely filed will be the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1986.  The Veteran died in August 2017.

This matter comes before the Board of Veterans Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran died in August 2017.  In August 2017, JW submitted a Request for Substitution of Claimant Upon Death of Claimant.  However, the request for substitution has not been adjudicated by the AOJ.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitution of claimants in the case of death of a claimant.  38 U.S.C. §§ 5121, 5121A (2012).  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  See 38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date).  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  See 38 U.S.C. §§ 5121, 5121A.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.1010, 20.101(a) (2017).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of JW in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claim on appeal as a substitution claim.  Should the AOJ find that substitution is appropriate, the record indicates the need for further development per below.

The Board finds that VA medical opinions are necessary to decide the claims as the evidence of record does not contain sufficient competent medical evidence to decide the claims.

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a decision adjudicating whether the Veteran's spouse meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claim (as listed on the title page).  If the basic eligibility requirements are met, send her appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform her of this in a correspondence other than a supplemental statement of the case.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to JW and her representative.  

3.  Contact JW and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to JW and her representative, if any.

4.  After any additional records are associated with the claims file, obtain VA medical opinions to determine the etiology of the sleep apnea, renal failure, and heart disorders.  The claims file must be made available to and reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must answer the following questions:

a) is it as likely as not (a 50 percent probability or more) that sleep apnea, renal disability, or heart disability had its onset in service or within one year of service discharge, or was etiologically related to the Veteran's active service.

b) is it as likely as not (a 50 percent probability or more) that sleep apnea, renal disability, or heart disability was caused by the Veteran's service-connected dysthymic disorder, to include the medications used to treat the dysthymic disorder.

c) is it as likely as not (a 50 percent probability or more) that sleep apnea, renal disability, or heart disability was aggravated by the Veteran's service-connected dysthymic disorder, to include the medications used to treat the dysthymic disorder.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to JW and her representative, if any.  After JW and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

A claimant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




